



COURT OF APPEAL FOR ONTARIO

CITATION:  LBP Holdings Ltd. v. Allied Nevada Gold
    Corporation, 2017 ONCA 13

DATE: 20170109

DOCKET: C62192

Doherty, Brown and Huscroft JJ.A.

BETWEEN

LBP Holdings Ltd.

Plaintiff (Appellant)

and

Allied Nevada Gold Corporation, Scott A.
    Caldwell, Robert M. Buchan,
Dundee Securities Ltd.
and
Cormark Securities Inc.

Defendants (Respondents)

Matthew M.A. Stroh, for the appellant

Gillian B. Dingle, for the respondents

Heard:  December 21, 2016

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated May 11, 2016, with reasons reported at
    2016 ONSC 1629.

APPEAL BOOK ENDORSEMENT

[1]

We are advised that the matter has settled.  Order to go per draft order
    filed dismissing the appeal with no costs.


